                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF DELAWARE

JERMAINE LAYTON CARTER,                )
                                       )
                   Plaintiff,          )
                                       )     CONSOLIDATED
             V.                        )     Civil Action No. 18-994-CFC
                                       )
PAOLA MUNOZ, et al.,                   )
                                       )
                   Defendants.         )


Jermaine Layton Carter, James T. Vaughn Correctional Center, Smyrna, Delaware. Pro
Se Plaintiff.

Dana Spring Monzo, Esquire, and Kelly Elizabeth Rowe, Esquire, White & Williams,
Wilmington, Delaware. Counsel for Defendants Paola Munoz, Mark Richardson, and
David Yunis.

Ryan Patrick Connell, Deputy Attorney General, Delaware Department of Justice,
Wilmington, Delaware. Counsel for Defendant Steven Wesley.




                                MEMORANDUM OPINION




February 2,IJ , 2020
Wilmington, Delaware
I.     INTRODUCTION

       Plaintiff Jermaine Layton Carter ("Plaintiff'), an inmate at James T. Vaughn

Correctional Center ("JTVCC") in Smyrna, filed this lawsuit pursuant to 42 U.S.C.

§ 1983. (D.I. 1) On October 22, 2018, the matter was consolidated with Civil Acton No.

18-1187-CFC. (D.I. 9) The Complaint filed in Civil Action No. 18-994-CFC at D.I. 1 and

Civil Action No. 18-1187-CFC at D.I. 1, together, stand as the operative pleading.

Before the Court are Defendants' motions to dismiss. (D.I. 16, 20) Because Plaintiff

had taken no action in the case, he was ordered to show cause why the case should not

be dismissed for his failure to prosecute. (D.I. 22) On February 11, 2020, Plaintiff filed

a response, asks that the case not be dismissed, and moves to amend. 1 (D.I. 23)

II.    BACKGROUND

       The operative pleading alleges that Defendant Dr. David Yunis ("Dr. Yunis") and

prison mental health staff harass Plaintiff about his participation, or lack thereof, in

programs at the Residential Treatment Center SHU/MHU Building 21. Plaintiff alleges

that he is threatened with rape and murder. Plaintiff alleges that mental health and

medical staff force him to take psychotropic medicine when he does not need to and is

not disruptive, and/or a danger to himself or others. Plaintiff alleges that he was told he




1The Court does not analyze whether dismissal is appropriate for Plaintiffs failure to
prosecute given that Plaintiff opposes the motions to dismiss in his response to the
show cause order.

                                              1
cannot refuse the medication and, if he does, physical force can be used by officers

from the Quick Response Team to have Plaintiff injected with the medication.

       Plaintiff alleges that Dr. Yunis and Defendants Mental Health Director Paola

Munoz ("Munoz"), Bureau of Prison Chief Steven Wesley ("Wesley"), and Residential

Treatment Center Director Mark Richardson ("Richardson") are responsible for the

policy to force Plaintiff to take psychotropic medication and to participate in mental

health programs. Plaintiff also alleges that Dr. Yunis and other mental health staff keep

switching Plaintiff's psychotropic medication without letting him know before the

medication is changed. Plaintiff thinks mental health and staff keep retaliating against

him from the way he files grievances and complaints and is then labeled as a serial

rapist, child molester, snitch, and gay person.

       Plaintiff seeks injunctive relief to stop his forced medication and/or participation in

mental health programs and to require Defendants to house him in a single cell.

Ill.   LEGAL STANDARDS

       In reviewing a motion to dismiss filed under Fed. R. Civ. P. 12(b)(6), the Court

must accept all factual allegations in a complaint as true and take them in the light most

favorable to Plaintiff. See Erickson v. Pardus, 551 U.S. 89, 94 (2007). Because Plaintiff

proceeds pro se, his pleading is liberally construed and his Complaint, "however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers." Erickson, 551 U.S. at 94. A court may ~onsider the pleadings,

public record, orders, exhibits attached to the complaint, and documents incorporated

into the complaint by reference. Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S.


                                              2
308, 322 (2007). A Rule 12(b)(6) motion maybe granted only if, accepting the well-

pleaded allegations in the complaint as true and viewing them in the light most favorable

to the complainant, a court concludes that those allegations "could not raise a claim of

entitlement to relief." Bell At/. Corp. v. Twombly, 550 U.S. 544, 558 (2007).

       "Though 'detailed factual allegations' are not required, a complaint must do more

than simply provide 'labels and conclusions' or 'a formulaic recitation of the elements of

a cause of action."' Davis v. Abington Mem'I Hosp., 765 F.3d 236, 241 (3d Cir. 2014)

(quoting Twombly, 550 U.S. at 555). The Court is "not required to credit bald assertions

or legal conclusions improperly alleged in the complaint." In re Rockefeller Ctr. Props.,

Inc. Sec. Litig., 311 F.3d 198, 216 (3d Cir. 2002). A complaint may not be dismissed,

however, "for imperfect statement of the legal theory supporting the claim asserted."

Johnson v. City of Shelby, 574 U.S. 10 (2014).

       A complainant must plead facts sufficient to show that a claim has "substantive

plausibility." Id. at 347. That plausibility must be found on the face of the complaint.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). "A claim has facial plausibility when the

[complainant] pleads factual content that allows the court to draw the reasonable

inference that the [accused] is liable for the misconduct alleged." Id. Deciding whether

a claim is plausible will be a "context-specific task that requires the reviewing court to

draw on its judicial experience and common sense." Id. at 679.

IV.    DISCUSSION

       Medical Defendants Yunis, Munoz, and Richardson ("Medical Defendants"), as

well as Wesley, who filed a separate motion, seek dismissal on the grounds that


                                              3
Plaintiff's allegations are legally insufficient to state claims against them. Plaintiff

responds that he continues to take medication that he does not need for a condition that

he does not have. In addition, he asks to amend the operative to add a new party and

delete certain Defendants.

       As is well-established, the legal standard when ruling on Rule 12(b)(6) motions

is identical to the standard used when screening a complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii). See Tourscherv. McCullough, 184 F.3d 236, 240 (3d Cir. 1999)

(applying Fed. R. Civ. P. 12(b)(6) standard to dismissal for failure to state a claim under

§ 1915(e)(2)(B)). The Court previously reviewed Plaintiff's allegations and found that he

stated what appear to be cognizable and non-frivolous § 1983 claims against

Defendants. Nothing has changed since that ruling. Nonetheless, the Court has

revisited the allegations, liberally construed them, as it must, and finds that the

operative pleading fails to state a cognizable claim.

       For example, the operative pleading does not contain the requisite personal

involvement of many of the named Defendants, see Rode v. Dellarciprete, 845 F.2d

1195, 1207 (3d Cir. 1988); the allegations do not indicate when, where, or by whom the

alleged constitutional violations took place; the operative pleading groups individuals

together when making allegations as opposed to alleging each Defendant's personal

involvement: it is not clear if Plaintiff alleges deliberate indifference to a serious medical

need, see Estelle v. Gamble, 429 U.S. 97, 106 (1976); it is not clear if Plaintiff is actually

forced to take medication or if he takes it but does not want to, see Aruanno v.

Glazman, 316 F. App'x 194, 195 (3d Cir. 2009); the operative pleading does not


                                               4
adequately plead a retaliation claim, see Carter v. McGrady, 292 F.3d 152, 158 (3d Cir.

2002); and it is not clear when or where the alleged unlawful policies complained of

were applied to Plaintiff in violation of his constitutional rights, see Valdez   v. Danberg,
576 F. App'x 97, 102 (3d Cir. 2014). Therefore, the Court will grant the motions to

dismiss.

       Plaintiff proceeds prose, is afforded some leniency, and has requested leave to

amend the operative pleading. Since it appears plausible that Plaintiff may be able to

articulate a claim against Defendants, he will be given an opportunity to amend his

pleading. See O'Dell v. United States Gov't, 256 F. App'x 444 (3d Cir. 2007) (leave to

amend is proper where the plaintiffs claims do not appear "patently meritless and

beyond all hope of redemption"). Should Plaintiff opt to file an amended complaint, all

allegations against Defendants shall be ·contained in one pleading.

V.     CONCLUSION

       For the above reasons, the Court will grant Defendants' motions to dismiss (D.I.

16, 20) and will give Plaintiff leave to file an amended complaint.

       An appropriate Order follows.




                                              5
